Case: 18-10310      Document: 00514684724         Page: 1    Date Filed: 10/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-10310                          October 16, 2018
                                 Conference Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERIKA MIREYA RAMIREZ LUNA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:17-CR-64-2


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Erika Mireya
Ramirez Luna has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Ramirez Luna has filed a response.
The record is not sufficiently developed to allow us to make a fair evaluation of
Ramirez Luna’s claims of ineffective assistance of trial counsel; we therefore


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10310    Document: 00514684724     Page: 2      Date Filed: 10/16/2018


                                 No. 18-10310

decline to consider the claims without prejudice to collateral review.          See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Ramirez Luna’s response.           We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.
      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. To the extent Ramirez Luna moves for the appointment
of new appellate counsel, her motion for the appointment of new appellate
counsel is DENIED.




                                       2